Vasbejiwajrt, J. C. C.
Defendant, under date of March 13, 1951, noticed a motion before this court to dismiss and quash indictment No. -17,011 because it contravenes the Constitution of the State of New Jersey (1947), Article X, paragraph 3, as well as the Eules governing the New Jersey Courts, Rule 2 :4-ll.
Counsel for the defendant alleges that the indictment should be quashed because it concludes with the words “ * * * against the peace, of lhe State, the Government and dignity of the same” whereas the Constitution in Article X, paragraph 3, is as follows: “ * * * and all indictments shall conclude: ‘against the peace of this State, the Government and dignity of the same.’ ”
Likewise, Buie 2 :4-ll in the fifth line recites “ * * * But every indictment shall conclude: ‘against the peace of this State, the government and dignity of the same.’ ”
Argument was heard and cases cited. Prior to decision upon the motion the Deputy Attorney-General, for the State, *280moved to amend Indictment No.- 17,011 wherein the State of New Jersey is the plaintiff and Anthony Adamo is the defendant, so that the same shall conclude with the words “contrary to the form of the statute in such case made and provided, and against the peace of this State, the Government and dignity of the same.” Decision was reserved upon both motions.
It is the decision of this court that the motion of the Deputy Attorney-General and Acting Prosecutor of the Pleas of Bergen County to amend the indictment in the manner indicated shall be granted, and an order may be presented to that effect, viz.: that the concluding words of Indictment No. 17,011 shall be: “contrary to the form of the statute in such case made and provided, against the peace of this State, the Government and dignity of the same,” instead of its present reading: “contrary to the-form of the statute in such case made and provided, against the peace of the State, the Government and dignity of the' same.”
This decision is made in accordance with the authority provided in the Rules governing the New Jersey Courts, Rule 2:4-13, and by reason of this decision the motion to quash the indictment is denied.